Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 04, 2016

The Court of Appeals hereby passes the following order:

A16D0328. JEAN B. ST. FELIX v. BAYVIEW LOAN SERVICING, LLC.

       This case began as a dispossessory proceeding in magistrate court. After an
adverse ruling, defendant Jean B. St. Felix appealed the magistrate court’s decision
to the superior court. On March 9, 2016, St. Felix filed a voluntary dismissal without
prejudice. The superior court entered an order on March 10, 2016, in which it
dismissed St. Felix’s appeal, stated that the magistrate court’s writ of possession
remained in full force and effect, and ordered the disbursement of funds paid into
court registry to Bayview. On March 14, 2016, St. Felix filed a document entitled
“Objection to Order and Memorandum of Law,” in which he challenged the trial
court’s order of dismissal on the ground that it should have had the effect of vacating
the magistrate court’s writ of possession. The trial court construed St. Felix’s
pleading as a motion for reconsideration and denied it on March 28, 2016. St. Felix
filed his application for discretionary appeal on April 4, 2016, seeking review of the
trial court’s order.
       Although an application for discretionary appeal generally may be filed within
30 days of entry of the order sought to be appealed, the underlying subject matter of
an appeal controls over the relief sought when determining the proper appellate
procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994). The
underlying subject matter of this case is a dispossessory proceeding. And, pursuant
to OCGA § 44-7-56, an appeal in such a case must be filed within seven days of entry
of the judgment. Here, the superior court’s order of dismissal was entered on March
10, 2016, and St. Felix filed his application 25 days later, on April 4, 2016, rendering
it untimely.
      The trial court properly construed St. Felix’s objection to its order as a motion
for reconsideration. “[P]leadings, motions, and orders are construed according to their
substance and function and not merely by nomenclature.” See Dept. of Transp. v.
Camvic Corp., 284 Ga. App. 321, 323 (2) (a), (644 SE2d 171) (2007). In its order,
the trial court reconsidered its prior ruling dismissing the case and denied the motion.
St. Felix’s application was filed within seven days of the order of March 28, but the
denial of a motion for reconsideration is not directly appealable nor does it extend the
deadline for appealing the underlying order, which in this case was the prior order
dismissing the case. See Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187)
(2000).
      Under these circumstances, we lack jurisdiction to review St. Felix’s
application, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             05/04/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.